Citation Nr: 0810476	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO. 03-34 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the residuals of a 
hernia, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty in the Philippine Scouts 
from August 1946 to May 1949.

The issue of entitlement to service connection for the 
residuals of a hernia was previously before the Board of 
Veterans' Appeals (Board) in June 2006. At that time, it was 
remanded for further development. Following the requested 
development, the Manila RO denied entitlement to service 
connection for the residuals of a hernia, post-operative. 
Thereafter, the case was returned to the Board for further 
appellate action.

In June 2006, a Deputy Vice Chairman at the Board granted the 
veteran's motion to have his case advanced on the Board's 
docket.


FINDING OF FACT

The residuals of a hernia were first manifested many years 
after service, and the preponderance of the competent 
evidence of record shows that they are unrelated to the 
veteran's period of active duty.


CONCLUSION OF LAW

The residuals of a hernia, post-operative, are not the result 
of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for service connection for the residuals of a hernia. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In June 2002, May 2004, and June 2006, the RO and/or Appeals 
Management Center (AMC) in Washington, D.C. notified the 
veteran of the information and evidence necessary to 
substantiate service connection claims, as well as the 
information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.

In June 2006, the AMC also notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The AMC informed 
the veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary to 
establish an assigned rating and effective date was not 
provided to the veteran at the time he filed his claim of 
service connection, any such error was effectively harmless 
and did not result in prejudice to the veteran. See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error 
may be cured by a new notice followed by a readjudication of 
the claim). Not only did the foregoing notice provide such 
information, the veteran and his representative submitted 
additional evidence with respect to the veteran's claim. 
Moreover, the veteran was reexamined by VA to determine the 
nature and etiology of the claimed residuals of a hernia. 
Thereafter, the AMC readjudicated the claim, and the veteran 
was sent a Supplemental Statement of the Case which set forth 
the AMC's actions. Finally, neither the veteran nor his 
representative challenged the assigned ratings based on any 
lack of understanding of the evidence and information 
necessary to support those claims or the criteria for 
assigning potential disability ratings or effective dates 
should service connection be granted. See Mayfield, supra 
(due process concerns with respect to notice requirements 
must be pled with specificity). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim for 
service connection for the residuals of a hernia. It appears 
that all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. He has not 
identified any further outstanding evidence, which could be 
used to support his claim. As such, the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could provide to the veteran regarding what 
further evidence he should submit to substantiate his claim. 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Indeed, 
the veteran has had ample opportunity to participate in the 
development of his appeal. Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
him in the development of his claim of entitlement to service 
connection for the residuals of a hernia. See, e.g., Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 

Analysis

The veteran contends that he sustained a hernia in service 
while he was dismantling and loading rain-soaked tents on to 
trucks. He notes that shortly thereafter, while still in 
service, he underwent surgery to repair that hernia. He 
states that since that time, he has had recurrent pain from 
that hernia and that service connection is, therefore, 
warranted. 

Although the veteran has a scar and currently complains of 
pain in the left inguinal area, the Board finds that the 
preponderance of the competent evidence is negative for the 
report of a hernia or hernia surgery in service. Such 
evidence is also negative for a nexus between the claimed 
hernia in service and the veteran's current complaints in 
that area. Absent such evidence, the veteran cannot meet the 
criteria for service connection. Accordingly, service 
connection is denied.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b). 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
particular disability, there must be, generally, competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

The veteran filed his original claim for service connection 
for the residuals of a hernia in February 1982. He reported 
that in November 1946, he had undergone corrective surgery 
for that condition at the 10th General Hospital on Fort 
William McKinley. However, his service medical records were 
unavailable for review, and his post-service records were 
negative for any evidence of a hernia until January 1982. 
Although C. S. T., a medical officer in the Philippine Army, 
reported that the veteran had a recurrent hernia on the same 
site he had been operated on in service, that report was the 
result of history reported by the veteran rather than a 
review of the record. Generally, a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional. LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). Moreover, there are a number of inconsistencies in 
the record which, when taken together tend to discredit the 
veteran's contentions that he underwent hernia surgery in 
service which resulted in chronic disability. For example, in 
March 1982, a former fellow serviceman reported that he had 
witnessed the veteran's hernia surgery in service in November 
1947. Indeed, he noted that he had helped to prepare the 
veteran for surgery. Despite his recall, he identifies the 
date of the veteran's surgery as being a year after that 
reported by the veteran. 

In December 1982, August 2003, and March 2004, P. S., M.D.; 
B. J. P., M.D.; and B. C., M.D., three of the veteran's 
health care practitioners reported that in service, the 
veteran had been treated for a right inguinal hernia. They 
stated, essentially, that the veteran complained of residual 
pain from the associated surgery in service, and that in 
August 2003, he experienced abdominal pain radiating down his 
right lower extremity which impaired his ability to walk. 
However, not only were those statements based on events 
reported by the veteran, they conflict with more recent 
records, such as those reflecting the veteran's treatment by 
VA in January 2005 and January 2006, and an August 2006 
statement from P. F. E., M.D. Indeed, the more recent 
evidence shows that the veteran's hernia was on his left 
side. Although Dr. E. stated that the veteran's complaints 
were the residuals of hernia surgery in service, that 
conclusion was, again, a result of the veteran's report. 
Nevertheless, in June 2007, the veteran underwent a VA 
examination to determine the nature and etiology of any 
hernia residuals found to be present. 

The VA examiner is the only health care practitioner who has 
reviewed the entire claims file and interviewed and examined 
the veteran. As a result of that evaluation, he concludes 
that the veteran's hernia is not the result of service. In 
reaching his conclusion, he notes the lack of evidence in 
service, as well as the historical inconsistencies as to the 
location of the hernia. Moreover, he states, unequivocally, 
that the hernia was on the left side, not the right. Finally, 
the VA examiner finds that the veteran has discogenic disease 
in his lumbar spine and that the veteran's complaints of 
radiating pain are the result of that disability, not the 
residuals of a hernia. 

In sum, the Board notes that veteran did not file his claim 
for the residuals of a hernia until many years after service, 
and there is no competent evidence of continuing 
symptomatology for more than thirty years after his 
discharge. The Board also notes the inconsistencies as to the 
location of the hernia and the fact that the opinions of the 
health care practitioners supporting the claim are based 
primarily on history reported by the veteran, rather than a 
review of the record. Indeed, the only examiner who reviewed 
the claims file, interviewed the veteran, and conducted an 
examination, rendered an opinion against the claim. While 
none of these circumstances is, by itself dispositive of the 
issue, the total evidentiary picture shows that the claimed 
residuals of a hernia are unrelated to service. 

The only other reports to the contrary come from the veteran. 
As a layman, however, he is only qualified to report on 
matters which are capable of lay observation. He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). Therefore, his opinion, without more, cannot 
be considered competent evidence of service connection for 
the residuals of hernia, post-operative. Absent such 
evidence, service connection is not warranted.


ORDER

Service connection for the residuals of a hernia, post-
operative, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


